Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into this
____ day of ________, 200_ between H&R Block, Inc., a Missouri corporation (the
“Company”), and _______________ (“Indemnitee”), a director of the Company.

WHEREAS, the Indemnitee serves or has been nominated to serve on the Company’s
board of directors (the “Board”) and agrees, on the condition that Indemnitee be
so indemnified, to continue to serve or to serve as a director of the Company
and in such capacity will render services to the Company;

WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting directors to expensive litigation risks, talented and
experienced persons are increasingly reluctant to serve or continue to serve as
directors and officers of corporations unless they are appropriately
indemnified;

WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous or conflicting and therefore fail to provide directors with adequate
guidance regarding the proper course of action;

WHEREAS, the Company desires to attract and retain the services of highly
experienced and capable individuals, such as Indemnitee, to serve as directors
of the Company and to indemnify its directors so as to provide them with the
maximum protection permitted by law;

WHEREAS, the Company believes that it is reasonable, prudent, fair, proper and
necessary to protect the Company’s directors from the risk of judgments, fines,
settlements and other expenses that may occur as a result of their service to
the Company;

WHEREAS, in recognition of Indemnitee’s reliance on the provisions of the Bylaws
of the Company that require indemnification of the Indemnitee to the fullest
extent permitted by law, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by such Bylaws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of such Bylaws or any change in the composition of the Company’s
Board or acquisition transaction relating to the Company), the Company wishes to
provide in this Agreement for the indemnification of, and the advancement of
expenses to, Indemnitee to the fullest extent, whether partial or complete,
permitted by law and as set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee, intending to be legally bound, hereby agree as follows:

SECTION 1.    Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a)          “Change of Control” shall be deemed to have occurred in any one of
the following circumstances occurring after the date hereof: (i) there shall
have occurred an

 

 

KC-1140780-1  

 



 

event required to be reported with respect to the Company in response to Item
6(e) of Schedule 14A of Regulation 14A (or in response to any similar item or
any similar schedule or form) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), regardless of whether the Company is then subject
to such reporting requirement, (ii) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) shall have become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding voting securities, (iii)
the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter, (iv) all or substantially all the
assets of the Company are sold or disposed of in a transaction or series of
related transactions, or (v) the individuals who on the date hereof constitute
the Board (including, for this purpose, any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors on
the date hereof) cease for any reason to constitute at least a majority of the
Board.

 

(b)

“Enterprise” means any Person of which Indemnitee is or was a Fiduciary.

(c)          “Expenses” means all direct and indirect costs (including, without
limitation, reasonable attorneys’ fees, retainers, court costs, transcripts,
fees of experts, witness fees, travel expenses, appeal bonds, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or out-of-pocket expenses) actually and reasonably
incurred in connection with (i) any Proceeding, (ii) establishing or enforcing
any right to indemnification or advancement of expenses under this Agreement,
applicable law, any other agreement, or any provision of the Company’s Articles
of Incorporation or Bylaws now or hereafter in effect or otherwise, or (iii) the
review and preparation of this Agreement on behalf of Indemnitee; provided,
however, that “Expenses” shall not include any Liabilities.

(d)          “Fiduciary” means an individual serving as a director, officer,
trustee, general partner, managing member, fiduciary, board of directors’
committee member, employee or agent of (i) the Company, (ii) any resulting
corporation in connection with a consolidation or merger to which the Company is
a party, or (iii) any other Person (including an employee benefit plan) at the
request of the Company, including any service with respect to an employee
benefit plan, its participants or its beneficiaries.

(e)          “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporate law and neither currently is, nor in
the five years previous to its selection or appointment has been, retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party (other than as Independent Counsel with respect to matters concerning
the rights of Indemnitee under this Agreement or of other indemnities under
similar indemnification agreements) or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. For the avoidance of
doubt, any law firm or member of a law firm that shall have advised

 

2

KC-1140780-1  

 



 

either party with respect to the review and preparation of this Agreement shall
not be Independent Counsel for the purposes of this Agreement.

(f)           “Liabilities” means liabilities of any type whatsoever incurred by
reason of (i) the fact that Indemnitee is or was a Fiduciary, or (ii) any action
taken (or failure to act) by him or her or on his or her behalf in the capacity
of Fiduciary, including, but not limited to, any judgments, fines (including any
excise taxes assessed on Indemnitee with respect to an employee benefit plan),
ERISA excise taxes and penalties, and penalties and amounts paid in settlement
of any Proceeding (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement).

(g)          “Person” means any individual, corporation, partnership, joint
venture, firm, association, limited liability company, trust, estate,
governmental unit or other enterprise or entity.

(h)          “Proceeding” means any threatened, pending or completed
investigation, civil or criminal action, third-party action, derivative action,
claim, suit, arbitration, counterclaim, cross claim, alternative dispute
resolution mechanism, inquiry, administrative hearing or any other proceeding
whether civil, criminal, administrative, legislative or investigative, including
any appeal therefrom in which Indemnitee was involved, or threatened to be
involved, as a party, witness or otherwise by reason of (i) the fact that
Indemnitee is or was a Fiduciary, or (ii) any action taken (or failure to act)
by him or her or on his or her behalf in the capacity of Fiduciary.

(i)           “Subsidiary” means any Person of which a majority of the
outstanding voting securities or other voting equity interests are owned,
directly or indirectly by the Company.

SECTION 2.     Services by the Indemnitee. The Indemnitee agrees to continue to
serve, or to serve, as a director of the Company at the will of the Company for
so long as the Indemnitee is duly elected and qualified, appointed or until such
time as the Indemnitee tenders a resignation in writing or is removed as a
director in accordance with the Missouri General and Business Corporation Law
(the “MGBCL”), or the Company’s Bylaws as amended from time to time; provided,
however, the Indemnitee may at any time and for any reason resign from such
position.

 

SECTION 3.

Indemnification.

(a)          Indemnification. Subject to the further provisions of this
Agreement, the Company hereby agrees to and shall indemnify Indemnitee and hold
him or her harmless from and against any and all Expenses and Liabilities
incurred by Indemnitee or on Indemnitee’s behalf, to the fullest extent
permitted by applicable law in effect on the date hereof, and to such greater
extent as applicable law may thereafter permit or authorize.

 

3

KC-1140780-1  

 



 

 

 

(b)

Presumptions.

(i)           Upon making any request for indemnification under this Agreement,
Indemnitee shall be presumed to be entitled to such indemnification and, in
connection with any determination with respect to entitlement to indemnification
under Section 4(c) hereof, the Company shall have the burdens of coming forward
with clear and convincing evidence and of persuasion to overcome that
presumption in connection with the making by any Person of any determination
contrary to that presumption. Neither the failure of any Person to have made
such determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by any
Person that Indemnitee has not met any applicable standard of conduct, shall be
a defense to any such action by Indemnitee or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(ii)          For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of such Enterprise in
the course of their duties, or on the advice of legal counsel for such
Enterprise or on information or records given or reports made to such Enterprise
by an independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 3(b) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.

(iii)        If the Person empowered or selected under Section 4(c) hereof to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within ninety (90) calendar days after the final determination
in the Proceeding, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (A) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(B) a prohibition of such indemnification under applicable law.

(iv)         The knowledge and/or actions, or failure to act, of any other
Fiduciary shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

(c)          Effect of Certain Proceedings. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendre or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner reasonably believed to be in or not opposed to
the best interests of the Company,

 

4

KC-1140780-1  

 



 

and with respect to any criminal Proceeding, that Indemnitee had reason to
believe his or her conduct was unlawful.

 

SECTION 4.

Advance of Expenses; Indemnification Procedure.

(a)          Notice by Indemnitee and Claim for Indemnification. Indemnitee
shall, as promptly as reasonably practicable under the circumstances, notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or any other matter which may be subject to indemnification of Liabilities or
advancement of Expenses covered by this Agreement; provided however, that any
delay or failure to so notify the Company shall relieve the Company of its
obligations hereunder only to the extent, if at all, that the Company is
actually and materially prejudiced by reason of such delay or failure. Notice to
the Company shall be directed to the corporate secretary of the Company, at the
addresses shown on the signature page of this Agreement (or such other address
as the Company shall designate in writing to Indemnitee) in accordance with
Section 17 hereof. To obtain indemnification or advancement of Expenses under
this Agreement, Indemnitee shall submit a written request therefor, which shall
include a reasonably comprehensive accounting of amounts for which
indemnification is being sought and shall refer to one or more of the provisions
of this Agreement pursuant to which such claim is being made and may designate
that payment be made to another Person on Indemnitee’s behalf.

(b)          Advancement of Expenses. The Company shall advance all Expenses
incurred by Indemnitee or on Indemnitee’s behalf, without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Indemnitee hereby undertakes to repay such amounts advanced unless
Indemnitee is entitled to be indemnified by the Company. Any advance, and
undertakings to repay pursuant to this Section, shall be unsecured and interest
free. The advances to be made hereunder shall be paid by the Company to
Indemnitee within thirty (30) calendar days following delivery of any written
request, from time to time, by Indemnitee to the Company. Advances payable
hereunder shall include any and all reasonable Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding any statements to the Company to support the advances
claimed.

(c)          Determination of Entitlement to Indemnification. A determination,
if expressly required by applicable law, with respect to Indemnitee’s
entitlement to indemnification hereunder shall be made within ninety (90)
calendar days after final determination in the Proceeding by (i) a majority vote
of the Board who are not parties to the Proceeding in respect of which
indemnification is sought by Indemnitee, even though less than a quorum, or
(ii) by a committee of such directors designated by a majority vote of such
directors even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Counsel in a written
opinion to the Board (a copy of which opinion shall be delivered to Indemnitee),
or (iv) if so directed by the Board, by a vote of the shareholders; provided,
however, that if there has been a Change of Control at or prior to the time of
such notice by Indemnitee, Indemnitee’s entitlement

 

5

KC-1140780-1  

 



 

to indemnification shall be determined within the foregoing time period by
Independent Counsel selected by Indemnitee, such determination to be set forth
in a written opinion to the Board (a copy of which opinion shall be delivered to
Indemnitee). The Company agrees to pay the reasonable fees of any Independent
Counsel and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto. If, pursuant to the foregoing, it
is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made (net of all amounts, if any, previously advanced to the
Indemnitee or other Persons on Indemnitee’s behalf) within thirty (30) calendar
days from the date of notice to the Company of the determination. Indemnitee
shall reasonably cooperate in the making of such determination, including
providing upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including reasonable attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the Person making such
determination shall be included as Expenses for the purposes of this Agreement.
Nothing in this Section 4(c) shall be construed to limit or modify the
presumptions in favor of Indemnitee set forth in Section 3(b).

(d)          Notice to Insurers. If, at the time of the receipt of any notice of
any Proceeding pursuant to Section 4(a) hereof, the Company has directors’ and
officers’ liability insurance in effect, then the Company shall give prompt
notice of the commencement of such Proceeding to the directors’ and officers’
liability insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or appropriate action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies. The
failure or refusal of such insurers to pay any such amount shall not affect or
impair the obligations of the Company under this Agreement.

(e)          Control of Defense; Counsel Costs; Settlement. In connection with
paying the Expenses of any Proceeding against Indemnitee under Section 4(b), the
Company shall be entitled to elect to assume the defense of such Proceeding,
with counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, by the delivery to Indemnitee of written notice of its election to do
so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by Indemnitee with respect to the same Proceeding; provided, that (i)
Indemnitee shall have the right to employ counsel in any such Proceeding at
Indemnitee’s expense; and provided, further (ii) if (A) the employment of
counsel by Indemnitee has been authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there is an actual conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (C) the
Company shall not have employed counsel to assume the defense of such Proceeding
within a reasonable period of time, then in any such event the reasonable fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought in
the name of or on behalf of the Company or as to which Indemnitee shall have
made the conclusion

 

6

KC-1140780-1  

 



 

provided for in (B) above, in which case Indemnify shall have the right to
employee counsel in such Proceeding and the reasonable fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. Notwithstanding the
foregoing, if at any time the Company fails to pay any Expenses with respect to
any Proceeding in accordance with Section 4(b) hereof, Indemnitee shall
immediately be entitled to assume and control his own defense in such Proceeding
with counsel of his own choice (by notice to the Company), and will have all
rights to advancement of Expenses and indemnification of those Expenses
hereunder. If two or more persons, including the Indemnitee, may be entitled to
indemnification from the Company as parties to any Proceeding, the Company may
require the Indemnitee to use the same legal counsel as the other parties. The
Indemnitee shall have the right to use separate legal counsel in the Proceeding,
but the Company shall not be liable to the Indemnitee under this Agreement for
the fees and expenses of separate legal counsel incurred after the notice from
the Company of the requirement to use the same legal counsel as the other
parties, unless the Indemnitee reasonably concludes that there may be a conflict
of interest between the Indemnitee and any of the other parties required by the
Company to be so represented by the same legal counsel. The Company shall not
settle any action or claim in any manner that would impose any limitation or
unindemnified penalty on Indemnitee without Indemnitee’s written consent, which
consent shall not be unreasonably withheld.

 

SECTION 5.

Remedies of Indemnitee.

(a)          In the event that (i) a determination is made pursuant to Section
4(c) of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 4(b) hereof, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 4(c) hereof within ninety (90) calendar
days after final determination in the Proceeding, or (iv) payment of
indemnification is not made pursuant to Section 4(c) hereof within thirty (30)
calendar days after the date of notice to the Company of the determination that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of competent jurisdiction of his entitlement to such
indemnification, advancement of Expenses, or to recover damages for breach of
this Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

(b)          In the event that a determination shall have been made pursuant to
Section 4(c) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 5
shall be conducted in all respects as a de novo trial and Indemnitee shall not
be prejudiced by reason of that adverse determination. In any judicial
proceeding commenced pursuant to this Section 5 the Company shall have the
burdens of coming forward with clear and convincing evidence and of persuasion
that Indemnitee is not entitled to indemnification, and the Company may not
refer to or introduce into evidence any determination pursuant to Section 4(c)
of this Agreement adverse to Indemnitee for any purpose. If a determination
shall have been made pursuant to Section 4(c) hereof that Indemnitee is entitled
to indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 5, absent (i) a
misstatement by

 

7

KC-1140780-1  

 



 

Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(c)          In the event that Indemnitee, pursuant to this Section 5, seeks a
judicial adjudication to enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him or her in such judicial
adjudication. If it shall be determined in said judicial adjudication that
Indemnitee is entitled to receive part but not all of the indemnification
sought, Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication.

(d)          The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 5 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

SECTION 6.     Nonexclusivity. The indemnification provided by this Agreement
shall be in addition to any rights to which Indemnitee may be entitled under the
Company’s Articles of Incorporation, the Company’s Bylaws, any agreement, any
vote of shareholders or disinterested directors, the MGBCL or otherwise, both as
to action in Indemnitee’s official capacity and as to action in another capacity
while holding such office.

SECTION 7.     Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or Liabilities actually or reasonably incurred by
Indemnitee in investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Liabilities to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, in the event that Indemnitee has been successful on the merits or
otherwise in defense of any or all claims for which indemnification is sought
hereunder, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

SECTION 8.   Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, federal or state law or applicable public policy may
prohibit the Company from advancing expenses or indemnifying Indemnitee under
this Agreement or otherwise. Indemnitee understands and acknowledges that the
Company may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee. Any action taken pursuant to the terms of this
Section 8 shall not constitute a breach of this Agreement.

SECTION 9.    Directors’ and Officers’ Liability Insurance. The Company shall
use commercially reasonable efforts to obtain and maintain on an ongoing basis a
policy or policies of insurance on commercially reasonable terms with reputable
insurance companies providing

 

8

KC-1140780-1  

 



 

liability insurance for Fiduciaries, including Indemnitee, in respect of acts or
omissions occurring while serving in such capacity, and to ensure the Company’s
performance of its indemnification obligations under this Agreement, on terms
with respect to coverage and amount (including with respect to the payment of
Expenses). To the extent that the Company maintains a policy or policies of
insurance pursuant to this Section 9, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any Fiduciary under such policy or policies.

SECTION 10.     Severability. If this Agreement or any portion hereof shall be
invalidated or ruled to be unenforceable on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
fullest extent permitted by applicable law and the court is expressly requested
and authorized to construe this Agreement in order, as closely as possible, to
provide the benefits to Indemnitee intended by this Agreement.

SECTION 11.   Duration of Agreement. The indemnification provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving as a Fiduciary even though Indemnitee may have ceased to serve in
such capacity at the time of any action or other covered proceeding.

SECTION 12.     Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee as follows:

(a)          Excluded Acts. No indemnification shall be made for any acts or
omissions or transactions if and to the extent that it shall be finally
determined, that a director may not be relieved of liability arising from any
such acts or omissions or transactions under the MGBCL;

(b)          Claims Initiated by Indemnitee. No indemnification or advance of
Expenses to Indemnitee shall be made with respect to Proceedings or claims
initiated or brought voluntarily by Indemnitee and not by way of defense or
compulsory counterclaim, except with respect to such Proceedings brought to
establish or enforce a right to indemnification or advancement of Expenses under
this Agreement or any other statute or applicable law or otherwise as required
under Section 351.355.3 of the MGBCL or any provision of the Articles of
Incorporation or Bylaws of the Company, unless (i) the Board of Directors has
approved the initiation or bringing of such Proceeding (or any part of any
Proceeding) or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;

(c)          Lack of Good Faith. No indemnification shall be made to indemnify
Indemnitee for any Expenses or Liabilities incurred by Indemnitee with respect
to any Proceedings instituted by Indemnitee to enforce or interpret this
Agreement, if it shall be determined by a final judgment or other final
adjudication, not subject to further appeal or review, that each of the material
assertions made by Indemnitee in such proceeding was not made in good faith or
was frivolous;

 

9

KC-1140780-1  

 



 

 

(d)          Insured Claims. No indemnification shall be made to indemnify
Indemnitee for Expenses or Liabilities of any type whatsoever if, but only to
the extent that, Indemnitee shall have actually received payment with respect to
any such Expenses or Liabilities from an insurer under any policy of directors’
and officers’ liability insurance maintained by the Company, and any such
payment shall not be recovered (in whole or in part) from Indemnitee by such
insurer;

(e)          Claims under Section 16(b). No indemnification shall be made under
this Agreement for Expenses, Liabilities and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Exchange Act or any similar state or local law with respect to the
disgorgement of “short swing” profits; or

(f)           Unauthorized Settlements. No indemnification shall be made under
this Agreement for any amounts paid in settlement of any Proceedings covered
hereby without the prior consent of the Company to such settlement, which
consent shall not be unreasonably withheld;

provided, that nothing in this Section 12 shall be construed to limit or modify
the presumptions in favor of Indemnitee set forth in Section 3(b).

SECTION 13.    Effectiveness of Agreement. The indemnification permitted under
the terms of certain provisions of this Agreement shall be effective as of the
date first-above written and shall apply to acts or omissions of Indemnitee
which occurred prior to such date if Indemnitee was a Fiduciary at the time such
act or omission occurred.

SECTION 14.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which shall
constitute one and the same agreement.

 

SECTION 15.

Successors and Assigns.

(a)          This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors,
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, and executors, administrators, personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

(b)          The right to indemnification and advancement of Expenses provided
by this Agreement shall continue as to a person who has ceased to be a
Fiduciary. If the Indemnitee is deceased and would have been entitled to
indemnification under any provision of this Agreement, when requested in writing
by the spouse of the Indemnitee,

 

10

KC-1140780-1  

 



 

and/or the Indemnitee’s heirs, executors, administrators, legatees or assigns,
the Company shall provide appropriate evidence of the Company’s agreement set
out herein.

SECTION 16.     Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

SECTION 17.     Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand or by courier and receipted for by the party addressee, on the
date of such receipt, (ii) if mailed by domestic certified or registered mail
with postage prepaid, on the third business day after the date postmarked or
(iii) if sent by facsimile transmission and fax confirmation is received, on the
next business day following the date on which such facsimile transmission was
sent. Addresses for notice to either party are as shown on the signature page of
this Agreement, and may be subsequently modified by written notice.

SECTION 18.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall, at the Company’s expense, execute all
documents required and do all acts that may be necessary to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.

SECTION 19.     Evidence of Coverage. Upon request by Indemnitee, the Company
shall provide copies of any and all directors’ and officers’ liability insurance
policies obtained and maintained in accordance with Section 9 of this Agreement.
The Company shall promptly notify Indemnitee of any changes in the Company’s
directors’ and officers’ liability insurance coverage.

SECTION 20.     Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or part, the parties agree that, in such event, the Company shall
contribute to the payment of Indemnitee’s Expenses and Liabilities in an amount
that is just and equitable in the circumstances, taking into account, among
other things, contributions by other directors and officers of the Company
pursuant to indemnification agreements or otherwise. The Company and Indemnitee
agree that, in the absence of personal enrichment of Indemnitee, or acts of
intentional fraud or dishonest or criminal conduct on the part of Indemnitee, it
would not be just and equitable for Indemnitee to contribute to the payment of
Expenses and Liabilities arising out of a Proceeding in an amount greater than:
(i) in a case where Indemnitee is a director of the Company or any of its
subsidiaries but not an officer of either, the amount of fees paid to Indemnitee
for serving as a director during the 12 months preceding the commencement of
such Proceeding; or (ii) in a case where Indemnitee is a director of the Company
or any of its subsidiaries and is an officer of either, the amount set forth in
clause (i) plus 5 percent of the aggregate cash compensation paid to Indemnitee
for serving as

 

11

KC-1140780-1  

 



 

such officer(s) during the 12 months preceding the commencement of such
Proceeding. The Company shall contribute to the payment of Expenses and
Liabilities covered hereby to the extent not payable by Indemnitee pursuant to
the contribution provisions set forth in the preceding sentence.

SECTION 21.  No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Expense or Liability
of Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Articles of Incorporation, Bylaws or otherwise) of
the amounts otherwise indemnifiable hereunder. This Agreement shall supersede
any prior indemnification agreement between Indemnitee and the Company.

SECTION 22.     Specific Performance. The Company and the Indemnitee recognize
that if any provision of this Agreement is violated by the Company, Indemnitee
may be without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as Indemnitee may elect it to pursue.

SECTION 23.     Representations of the Company. The Company represents and
warrants to the Indemnitee that neither the execution and delivery of this
Agreement by the Company nor the consummation of the transactions set forth
herein or contemplated hereby will conflict with or result in any violation of,
or constitute a breach of, or a default under, the Articles of Incorporation or
Bylaws of the Company, or under any contract, instrument, agreement,
understanding, mortgage, indenture, lease, insurance policy, permit, concession,
grant, franchise, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to the Company.

SECTION 24.     Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
state of Missouri without application of the conflict of laws principles
thereof.

SECTION 25.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the state of
Missouri for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.

SECTION 26.     Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

 

12

KC-1140780-1  

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

H&R BLOCK, INC.

4400 Main Street

Kansas City, MO 64111

 

By:                                          
                                    

 

Name:                                                                   

 

Title:                                                                     

Attention: Corporate Secretary

Facsimile: 816-___-____

 

AGREED TO AND ACCEPTED:

INDEMNITEE:

                                          
                                        

 

Name:                                                                   

 

 

[Address]                                                               

 

[Facsimile]                                                           

 

 

 

 

13

KC-1140780-1  

 

 

 